Citation Nr: 9931067	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  93-25 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from May 1949 to June 1955. 
 This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Nashville, 
Tennessee (hereinafter RO).


FINDINGS OF FACT

The veteran's claim for service connection post-traumatic 
stress disorder is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability the result 
of disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110 (West 1991). In order to establish 
entitlement to service connection for PTSD, there must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), the VA has a duty to assist 
only those claimants who have established well grounded 
claims.  More recently, the United States Court of Appeals 
for Veterans Claims (hereinafter Court) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

As an initial matter, the Board notes that a claim for 
service connection for post-traumatic stress disorder is well 
grounded where the veteran submits (1) medical evidence of a 
current disability; (2) lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
post-traumatic stress disorder case is the equivalent of in-
service incurrence or aggravation; and (3) medical evidence 
of a nexus between service and the current post-traumatic 
stress disorder disability.  Gaines v. West, 11 Vet. App. 353 
(1998).  

By correspondence dated November 1992, the veteran reported 
that he served in combat in Korea while on active duty.  
During this tour of duty, the veteran reported seeing 
numerous friends and comrades killed in action.  A private 
medical record dated in November 1995, reported that the 
veteran had a "nervous condition" that was "related to 
military service, [a post-traumatic stress disorder]."  In 
March 1999, U.S. Armed Services Center for Research of Unit 
Records verified the claimed combat stressors.  Accordingly, 
the three criteria for a well-grounded claim for entitlement 
to service connection for post-traumatic stress disorder have 
been met.



ORDER

The claim of entitlement to service connection for 
post-traumatic stress disorder is 
well grounded, and to this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board 
remanded this issue to the RO in 1995 for further development 
of the evidence, to include a VA psychiatric examination and 
an examination by a VA psychologist.  The examination of the 
VA psychologist dated November 1997 is of record, and 
although the VA psychologist noted in the report that a VA 
psychiatric examination was conducted in October 1997, the 
psychiatric examination report is not of record.  

In July 1998 the RO requested the assistance of U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
verifying the veteran's claimed combat stressors which 
occurred during the Korean Conflict beginning with the 
landing at Inchon.  In March 1999 USASCRUR verified the 
veterans combat stressors.

As a result, the RO scheduled a VA psychiatric examination in 
April 1999.  It was noted that the veteran failed to appear 
for this examination.  However, it is unclear whether the 
veteran was notified of the consequences of his failure to 
report for a scheduled VA examination pursuant to 38 C.F.R. 
§ 3.655 (1999). 

In order to ensure the veteran's right of due process, the 
case is remanded to the RO for the following developments:

1.  All pertinent VA and private medical 
treatment records subsequent to November 
1997, should be obtained and associated 
with the claims file. 

2.  The VA psychiatric examination 
conducted in October 1997 that was 
referenced by the VA psychologist in 
November 1997, should be obtained and 
associated with the claims file.

3.  The RO should schedule the veteran 
for a comprehensive VA examination to be 
conducted by an psychiatrist who has 
never previously examined, if possible, 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The claims file and a copy of this 
remand must be made available to the 
examiner prior to the examination, and 
it must be noted on the examination 
report that they were reviewed.  The RO 
must inform the examiner that the combat 
stressors are verified.  Any testing 
deemed necessary should be performed.  
The examiner should integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
post-traumatic stress disorder by the 
examiner.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

4.  The RO should notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).

5.  The RO should ensure that copies of 
all correspondence to the veteran from 
the RO and VA medical facility pertaining 
to the scheduling of the examination have 
been associated with his claims folder.  

6.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
post-traumatic stress disorder.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







